DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2021 and 08/16/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more. 
Regarding claims 1, 14 and 16, the claim(s) recite “determining a position of an inferoposterior margin of symphysis pubis in the pelvic ultrasound image; determining a horizontal axis according to the determined position of the inferoposterior margin of symphysis pubis; determining a position of a bladder neck in the pelvic ultrasound image; calculating a distance from the determined position of the bladder neck to the determined horizontal axis to obtain a value of a bladder neck-symphyseal distance” (Claim 1); “determining a position of an inferoposterior margin of symphysis pubis in the pelvic ultrasound image; determining a horizontal axis according to the determined position of the inferoposterior margin of symphysis pubis; determining a position of a lowest point of posterior vesical wall in the pelvic ultrasound image; and calculating a distance from the determined position of the lowest point of posterior vesical wall to the determined horizontal axis to obtain a value of a pubovesical distance” (Claim 14); and “determine a position of an inferoposterior margin of symphysis pubis in the pelvic ultrasound image; determine a horizontal axis according to the determined position of the inferoposterior margin of symphysis pubis; determine a position of a bladder neck in the pelvic ultrasound image; and calculate a distance from the determined position of the bladder neck to the determined horizontal axis to obtain a value of a bladder neck-symphyseal distance” (Claim 16).
The limitations, under broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components, and/or read on analyzing an image by visual inspection by a user. In this case, determining a position of an inferoposterior margin of symphysis pubis, determining a horizontal axis, determining a position of a bladder neck, determining a position of a lowest point of posterior vesical wall, calculating a distance from the determined position of the bladder neck to the determined horizontal axis and calculating a distance from the determined position of the lowest point of posterior vesical wall to the determined horizontal axis can be practically performed in the human mind by the user viewing a pelvic ultrasound image and/or performing a distance calculation (i.e. Euclidean distance, ruler/caliper measurement). If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then is falls within the “mental processes” grouping of abstract ideas.
Following step 2A of the two-prong analysis, these judicial exceptions are not integrated into a practical application because the claim merely provides instructions to implement an abstract idea on a generic computer (i.e. “using a computer processor”) (See MPEP 2106.05(f)). Furthermore, the claims as written do not include elements to 1) improve the functioning of a computer (See MPEP 2105.05(a)); 2) effect a particular treatment or prophylaxis (See MPEP 2106.04(d)(2)); 3) use a particular machine (See MPEP 2106.05(b)); or 4) use the judicial exceptions in a meaningful way beyond generally linking the use to a particular technological environment (See MPEP 2106.05(h)). 
Following step 2B of the two-prong analysis, the additional elements (i.e., probe, transmitting circuit, receiving circuit, processor) do not amount to significantly more than the judicial exception because these elements are merely the tools used to obtain pelvic ultrasound image in order to perform the abstract idea of determining a position of an inferoposterior margin of symphysis pubis, determining a horizontal axis, determining a position of a bladder neck, determining a position of a lowest point of posterior vesical wall, calculating a distance from the determined position of the bladder neck to the determined horizontal axis and calculating a distance from the determined position of the lowest point of posterior vesical wall to the determined horizontal axis. (See MPEP 2106.05(f)). 
Regarding claims 2-13, 15, 17-20, these claims which depend directly or indirectly from claims 1, 14 and 16, respectively, are also rejected due to their dependency as they do not cure the deficiency of the parent claim. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception nor a practical application of the judicial exception: which represent steps that can be practically performed within the mind (i.e. as a mental processing involving steps of determining, detecting, identifying, calculating; see claims 2-11, 15, 17-20, for example), provide additional information about the images (i.e. rest frame or Valsalva frame pelvic ultrasound image; see claim 13, for example), and/or constitute insignificant extra-solution activity (i.e. generating an anatomical schematic diagram, displaying the anatomical schematic diagram, and prompting the position to be determined on the anatomical schematic diagram, for example, in claim 12).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17544330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. See comparison chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17544276 (Instant application)
17544330 (Reference application)
1: A method for measuring a parameter in an ultrasound image, comprising: obtaining a pelvic ultrasound image, wherein the pelvic ultrasound image is acquired by receiving ultrasound echoes from a pelvic floor tissue with an ultrasound probe and contains an area representing the pelvic floor tissue; displaying the pelvic ultrasound image; determining a position of an inferoposterior margin of symphysis pubis in the pelvic ultrasound image; determining a horizontal axis according to the determined position of the inferoposterior margin of symphysis pubis; determining a position of a bladder neck in the pelvic ultrasound image; and calculating a distance from the determined position of the bladder neck to the determined horizontal axis to obtain a value of a bladder neck-symphyseal distance.
1: A method for measuring a parameter in an ultrasound image, comprising: obtaining a pelvic ultrasound image, wherein the pelvic ultrasound image is acquired by receiving ultrasound echoes from a pelvic floor tissue with an ultrasound probe and contains an area representing the pelvic floor tissue; displaying the pelvic ultrasound image; determining a position of an inferoposterior margin of symphysis pubis in the pelvic ultrasound image; determining a central axis of symphysis pubis in the pelvic ultrasound image; determining an axis that passes through the determined position of the inferoposterior margin of symphysis pubis and is at an angle of 135 degree with respect to the determined central axis of symphysis pubis; determining a position of a bladder neck in the pelvic ultrasound image; and calculating a distance from the determined position of the bladder neck to the determined axis to obtain a value of a bladder neck-symphyseal distance.
2. wherein determining the position of the inferoposterior margin of symphysis pubis in the pelvic ultrasound image comprises: automatically identifying the position of the inferoposterior margin of symphysis pubis in the pelvic ultrasound image; or detecting a click operation of a user on an area corresponding to the inferoposterior margin of symphysis pubis in the pelvic ultrasound image to obtain the position of the inferoposterior margin of symphysis pubis in the pelvic ultrasound image.
2. wherein determining the position of the inferoposterior margin of symphysis pubis in the pelvic ultrasound image comprises: automatically identifying the position of the inferoposterior margin of symphysis pubis in the pelvic ultrasound image; or detecting a click operation of a user on an area corresponding to the inferoposterior margin of symphysis pubis in the pelvic ultrasound image to obtain the position of the inferoposterior margin of symphysis pubis in the pelvic ultrasound image.
3. wherein determining the position of the bladder neck in the pelvic ultrasound image comprises: automatically identifying the position of the bladder neck in the pelvic ultrasound image; or detecting a click operation of a user on an area corresponding to the bladder neck in the pelvic ultrasound image to obtain the position of the bladder neck in the pelvic ultrasound image.
4. wherein determining the position of the bladder neck in the pelvic ultrasound image comprises: automatically identifying the position of the bladder neck in the pelvic ultrasound image; or detecting a click operation of a user on an area corresponding to the bladder neck in the pelvic ultrasound image to obtain the position of the bladder neck in the pelvic ultrasound image.
4. further comprising: determining a position of a proximal urethra in the pelvic ultrasound image; and calculating an angle between a line connecting the determined position of the bladder neck and the determined position of the proximal urethra in the pelvic ultrasound image and a vertical line perpendicular to the determined horizontal axis to obtain a value of a urethral tilt angle.
5. further comprising: determining a position of a proximal urethra in the pelvic ultrasound image; and calculating an angle between a line connecting the determined position of the bladder neck and the determined position of the proximal urethra in the pelvic ultrasound image and a line perpendicular to the determined axis to obtain a value of a urethral tilt angle.
5. wherein determining the position of the proximal urethra in the pelvic ultrasound image comprises: automatically identifying the position of the proximal urethra in the pelvic ultrasound image; or detecting a click operation of a user on an area corresponding to the proximal urethra in the pelvic ultrasound image to obtain the position of the proximal urethra in the pelvic ultrasound image.
6. wherein determining the position of the proximal urethra in the pelvic ultrasound image comprises: automatically identifying the position of the proximal urethra in the pelvic ultrasound image; or detecting a click operation of a user on an area corresponding to the proximal urethra in the pelvic ultrasound image to obtain the position of the proximal urethra in the pelvic ultrasound image.
6. determining a position of a proximal end of posterior vesical wall in the pelvic ultrasound image; and calculating an angle between the line connecting the determined position of the bladder neck and the determined position of the proximal urethra and a line connecting the determined position of the bladder neck and the determined position of the proximal end of posterior vesical wall in the pelvic ultrasound image to obtain a value of a posterior urethrovesical angle.
7. further comprising: determining a position of a proximal end of posterior vesical wall in the pelvic ultrasound image; and calculating an angle between the line connecting the determined position of the bladder neck and the determined position of the proximal urethra and a line connecting the determined position of the bladder neck and the determined position of the proximal end of posterior vesical wall in the pelvic ultrasound image to obtain a value of a posterior urethrovesical angle.
7. wherein determining the position of the proximal end of posterior vesical wall in the pelvic ultrasound image comprises: automatically identifying the position of the proximal end of posterior vesical wall in the pelvic ultrasound image; or detecting a click operation of a user on an area corresponding to the proximal end of posterior vesical wall in the pelvic ultrasound image to obtain the position of the proximal end of posterior vesical wall in the pelvic ultrasound image.
8. wherein determining the position of the proximal end of posterior vesical wall in the pelvic ultrasound image comprises: automatically identifying the position of the proximal end of posterior vesical wall in the pelvic ultrasound image; or detecting a click operation of a user on an area corresponding to the proximal end of posterior vesical wall in the pelvic ultrasound image to obtain the position of the proximal end of posterior vesical wall in the pelvic ultrasound image.
8. further comprising: determining a line that passes through the determined position of the inferoposterior margin of symphysis pubis and is at an angle of 135 degree with respect to the determined horizontal axis in the pelvic ultrasound image; and calculating an angle between the determined line and a line connecting the determined position of the inferoposterior margin of symphysis pubis and the determined position of the bladder neck in the pelvic ultrasound image to obtain a value of a pubourethral angle.
1. determining an axis that passes through the determined position of the inferoposterior margin of symphysis pubis and is at an angle of 135 degree with respect to the determined central axis of symphysis pubis
9. calculating an angle between the determined central axis of symphysis pubis and a line connecting the determined position of the inferoposterior margin of symphysis pubis and the determined position of the bladder neck in the pelvic ultrasound image to obtain a value of a pubourethral angle.
9. further comprising: determining a position of a lowest point of posterior vesical wall in the pelvic ultrasound image; and calculating an angle between the determined line and a line connecting the determined position of the inferoposterior margin of symphysis pubis and the determined position of the lowest point of posterior vesical wall to obtain a value of a pubovesical angle.
10. further comprising: determining a position of a lowest point of posterior vesical wall in the pelvic ultrasound image; and calculating an angle between the determined central axis of symphysis pubis and a line connecting the determined position of the inferoposterior margin of symphysis pubis and the determined position of the lowest point of posterior vesical wall to obtain a value of a pubovesical angle.
10. wherein determining the position of the lowest point of posterior vesical wall in the pelvic ultrasound image comprises: automatically identifying the position of the lowest point of posterior vesical wall in the pelvic ultrasound image; or detecting a click operation of a user on an area corresponding to the lowest point of posterior vesical wall in the pelvic ultrasound image to obtain the position of the lowest point of posterior vesical wall in the pelvic ultrasound image.
11. wherein determining the position of the lowest point of posterior vesical wall in the pelvic ultrasound image comprises: automatically identifying the position of the lowest point of posterior vesical wall in the pelvic ultrasound image; or detecting a click operation of a user on an area corresponding to the lowest point of posterior vesical wall in the pelvic ultrasound image to obtain the position of the lowest point of posterior vesical wall in the pelvic ultrasound image.
11. further comprising: determining a position of a lowest point of posterior vesical wall in the pelvic ultrasound image; and calculating a distance from the determined position of the lowest point of posterior vesical wall to the determined horizontal axis to obtain a value of a pubovesical distance.
12. further comprising: determining a position of a lowest point of posterior vesical wall in the pelvic ultrasound image; and calculating a distance from the determined position of the lowest point of posterior vesical wall to the determined axis to obtain a value of a pubovesical distance.
12. further comprising: generating an anatomical schematic diagram of the pelvic floor tissue based on knowledge of tissue anatomy; displaying the anatomical schematic diagram; and prompting the position to be determined on the anatomical schematic diagram.
13. further comprising: generating an anatomical schematic diagram of the pelvic floor tissue based on knowledge of tissue anatomy; displaying the anatomical schematic diagram; and prompting the position to be determined on the anatomical schematic diagram.
14. A method for measuring a parameter in an ultrasound image, comprising: obtaining a pelvic ultrasound image, wherein the pelvic ultrasound image is acquired by receiving ultrasound echoes from a pelvic floor tissue with an ultrasound probe and contains an area representing the pelvic floor tissue; displaying the pelvic ultrasound image; determining a position of an inferoposterior margin of symphysis pubis in the pelvic ultrasound image; determining a horizontal axis according to the determined position of the inferoposterior margin of symphysis pubis; determining a position of a lowest point of posterior vesical wall in the pelvic ultrasound image; and calculating a distance from the determined position of the lowest point of posterior vesical wall to the determined horizontal axis to obtain a value of a pubovesical distance.
14. A method for measuring a parameter in an ultrasound image, comprising: obtaining a pelvic ultrasound image, wherein the pelvic ultrasound image is acquired by receiving ultrasound echoes from a pelvic floor tissue with an ultrasound probe and contains an area representing the pelvic floor tissue; displaying the pelvic ultrasound image; determining a position of an inferoposterior margin of symphysis pubis in the pelvic ultrasound image; determining a central axis of symphysis pubis in the pelvic ultrasound image; determining an axis that passes through the determined position of the inferoposterior margin of symphysis pubis and is at an angle of 135 degree with respect to the determined central axis of symphysis pubis; determining a position of a lowest point of posterior vesical wall in the pelvic ultrasound image; and calculating a distance from the determined position of the lowest point of posterior vesical wall to the determined axis to obtain a value of a pubovesical distance.
15. further comprising: calculating an angle between a line connecting the determined position of the inferoposterior margin of symphysis pubis and the determined position of the lowest point of posterior vesical wall in the pelvic ultrasound image and a line that passes through the determined position of the inferoposterior margin of symphysis pubis and is at an angle of 135 degree with respect to the determined horizontal axis in the pelvic ultrasound image to obtain a value of a pubovesical angle.
14. determining a central axis of symphysis pubis in the pelvic ultrasound image; determining an axis that passes through the determined position of the inferoposterior margin of symphysis pubis and is at an angle of 135 degree with respect to the determined central axis of symphysis pubis
15. further comprising: calculating an angle between the determined central axis of symphysis pubis and a line connecting the determined position of the inferoposterior margin of symphysis pubis and the determined position of the lowest point of posterior vesical wall in the pelvic ultrasound image to obtain a value of a pubovesical angle.

16. An ultrasound imaging system, comprising: a probe; a transmitting circuit that is configured to excite the probe to transmit an ultrasonic beam to a pelvic floor tissue; a receiving circuit that is configured to receive ultrasonic echoes of the ultrasonic beam through the probe to obtain ultrasonic echo signals; a processor that is configured to: obtain a pelvic ultrasound image according to the ultrasound echo signals, wherein the pelvic ultrasound image contains an area representing the pelvic floor tissue; determine a position of an inferoposterior margin of symphysis pubis in the pelvic ultrasound image; determine a horizontal axis according to the determined position of the inferoposterior margin of symphysis pubis; determine a position of a bladder neck in the pelvic ultrasound image; and calculate a distance from the determined position of the bladder neck to the determined horizontal axis to obtain a value of a bladder neck-symphyseal distance; and a display that is configured to display the pelvic ultrasound image.
16. An ultrasound imaging system, comprising: a probe; a transmitting circuit that is configured to excite the probe to transmit an ultrasonic beam to a pelvic floor tissue; a receiving circuit that is configured to receive ultrasonic echoes of the ultrasonic beam through the probe to obtain ultrasonic echo signals; a processor that is configured to: obtain a pelvic ultrasound image according to the ultrasound echo signals, wherein the pelvic ultrasound image contains an area representing the pelvic floor tissue; determine a position of an inferoposterior margin of symphysis pubis in the pelvic ultrasound image; determine a central axis of symphysis pubis in the pelvic ultrasound image; determine an axis that passes through the determined position of the inferoposterior margin of symphysis pubis and is at an angle of 135 degree with respect to the determined central axis of symphysis pubis; determine a position of a bladder neck in the pelvic ultrasound image; and calculate a distance from the determined position of the bladder neck to the determined axis to obtain a value of a bladder neck-symphyseal distance; and a display that is configured to display the pelvic ultrasound image.
17. wherein the processor is further configured to: determine a position of a proximal urethra in the pelvic ultrasound image; and calculate an angle between a line connecting the determined position of the bladder neck and the determined position of the proximal urethra in the pelvic ultrasound image and a vertical line perpendicular to the determined horizontal axis to obtain a value of a urethral tilt angle.
17. wherein the processor is further configured to: determine a position of a proximal urethra in the pelvic ultrasound image; and calculate an angle between a line connecting the determined position of the bladder neck and the determined position of the proximal urethra in the pelvic ultrasound image and a line perpendicular to the determined axis to obtain a value of a urethral tilt angle.
18. wherein the processor is further configured to: determine a position of a proximal end of posterior vesical wall in the pelvic ultrasound image; and calculate an angle between the line connecting the determined position of the bladder neck and the determined position of the proximal urethra and a line connecting the determined position of the bladder neck and the determined position of the proximal end of posterior vesical wall in the pelvic ultrasound image to obtain a value of a posterior urethrovesical angle.
18. wherein the processor is further configured to: determine a position of a proximal end of posterior vesical wall in the pelvic ultrasound image; and calculate an angle between the line connecting the determined position of the bladder neck and the determined position of the proximal urethra and a line connecting the determined position of the bladder neck and the determined position of the proximal end of posterior vesical wall in the pelvic ultrasound image to obtain a value of a posterior urethrovesical angle.
19. wherein the processor is further configured to: determine a line that passes through the determined position of the inferoposterior margin of symphysis pubis and is at an angle of 135 degree with respect to the determined horizontal axis in the pelvic ultrasound image; and calculate an angle between the determined line and a line connecting the determined position of the inferoposterior margin of symphysis pubis and the determined position of the bladder neck in the pelvic ultrasound image to obtain a value of a pubourethral angle.
16. determine an axis that passes through the determined position of the inferoposterior margin of symphysis pubis and is at an angle of 135 degree with respect to the determined central axis of symphysis pubis
19. wherein the processor is further configured to: calculate an angle between the determined central axis of symphysis pubis and a line connecting the determined position of the inferoposterior margin of symphysis pubis and the determined position of the bladder neck in the pelvic ultrasound image to obtain a value of a pubourethral angle.
20. wherein the processor is further configured to: determine a position of a lowest point of posterior vesical wall in the pelvic ultrasound image; and calculate an angle between the determined line and a line connecting the determined position of the inferoposterior margin of symphysis pubis and the determined position of the lowest point of posterior vesical wall to obtain a value of a pubovesical angle.
20. wherein the processor is further configured to: determine a position of a lowest point of posterior vesical wall in the pelvic ultrasound image; and calculate an angle between the determined central axis of symphysis pubis and a line connecting the determined position of the inferoposterior margin of symphysis pubis and the determined position of the lowest point of posterior vesical wall to obtain a value of a pubovesical angle.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stindel et al. US 20180000447 A1 “Stindel” is pertinent to the applicant’s disclosure because it discloses “The field of the invention is that of ultrasound measuring devices. More particularly, the invention relates to an ultrasound measuring device that is particularly suited to measuring an individual’s pelvic tilt but it can of course also find other medical applications” [0001].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793